DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5-9, 12-15 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Sugishima et al (US 2016/0083650 A1) in view of Cooper et al (US 2016/0200975 A1).
	Sugishima discloses a titanium nitride etching solution (“preferably etching a TiN layer” [0202]) which comprises:
	water [0131];
	two or more oxidizers comprising phosphoric acid [0127] and nitric acid [0053], wherein a combined amount of the two or more oxidizers is about 10% or 15% or higher (nitric acid at 
	fluorine-containing compound such as HF [0055] at 0.001-10% by mass [0056], which is expected to be within the cited range; and
	one or more of components selected from:
		organic solvent such as alcohols [0138];
		chelating agents such as polyethyleneimine [0090] at 0.0001%-5% by mass [0109], which is expected to be within the cited range;
		surfactants such as fluorosurfactants [0151] at 0.001%-20% by mass [0176], which is expected to overlap with the cited range;
	wherein the etching solution is free of metal-containing compounds, quaternary ammonium compounds and ammonium salts of an organic acid, because if present, they are not required components of the etching solution.
	As to the preamble, Sugishima fails to disclose the etching of tungsten.  The composition of Sugishima, by being the same as cited in claim 1 and for the same purpose of etching TiN, also inherently etches tungsten to at least some degree.  MPEP 2112.01, II (If the composition is physically the same, it must have the same properties).
	As to amended claim 1, Sugishima fails to disclose the solution includes sulfolane.  Rather Sugishima discloses various organic solvents such as alcohol or glycol ethers [0138].  Sugishima discloses to include them because they are water soluble organic solvents [0138].  
	Cooper also teaches various water soluble organic solvents useful for etching solutions 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to include sulfolane in the solution of Sugishima because Cooper teaches it is a useful water soluble organic solvent that is functionally equivalent to those of Sugishima, and thus is expected to give the predictable result of a useful etching solution.  Still further, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide the cited amount of sulfolane in the modified solution of Sugishima in order to optimize the solution for best results of etching.  MPEP 2144.05, II. A.	 
	As to claim 3, Sugishima discloses content values that overlap with the cited range, see the rejection of claim 1.
	As to claims 5-7, 12-13, see the rejection of claim 1.
	As to claims 8-9, Sugishima discloses compounds such as lactic acid [0134], which also act as an organic solvent.  MPEP 2112.01, II (If the composition is physically the same, it must have the same properties).
	As to claims 14-15, Sugishima discloses to include salicylic acid [0134], which also acts as a chelating agent.  MPEP 2112.01, II (If the composition is physically the same, it must have the same properties).
.

Claims 1, 5-7, 22 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Muro et al (US 2015/0243527 A1) in view of Cooper et al (US 2016/0200975 A1).
As to claim 1, Muro discloses a tungsten [0085]-[0086], [0089-]-[0090] and titanium nitride etching solution [0013] which comprises:
	water [0064];
	two or more oxidizers comprising phosphoric acid [0066] and nitric acid [0023], wherein a combined amount of the two or more oxidizers is at least 0.05-25% by mass (nitric acid at 0.05-25 % by mass [0053]), such that a combination of the two oxidizers is expected to be within the cited range;
	fluorine-containing compound such as HF [0026] at 0.001-3% by mass [0027], which is expected to be within the cited range; and
	one or more of components selected from:
		organic solvent such as alcohols [0048];
	wherein the etching solution is free of metal-containing compounds, quaternary ammonium compounds and ammonium salts of an organic acid, because if present, they are not required components of the etching solution.
As to amended claim 1, Muro fails to disclose the solution includes sulfolane.  Rather Muro discloses various organic solvents such as alcohol or glycol ethers [0048].  Muro discloses to include them because they are water soluble organic solvents [0047].  
	Cooper also teaches various water soluble organic solvents useful for etching solutions 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to include sulfolane in the solution of Muro because Cooper teaches it is a useful water soluble organic solvent that is functionally equivalent to those of Muro, and thus is expected to give the predictable result of a useful etching solution.  Still further, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide the cited amount of sulfolane in the modified solution of Muro in order to optimize the solution for best results of etching.  MPEP 2144.05, II. A.
	As to claims 5-7 and 26, see the rejection of claim 1.
	As to claim 22, Muro discloses a pH of -1 to 5, which overlaps with the cited range [0065].  Muro discloses the lower range is used for increased TiN etch rate [0065].  Prior art which teaches a range overlapping, approaching or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity, see MPEP 2131.03.  The (i) range of less than 1 being encompassed by Muro, (ii) Muro and the instant invention both use the pH for the same purpose of TiN etch rate , and (iii) lack of criticality of the pH, together show that the full range is taught with sufficient specificity.



Claims 2 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sugishima et al (US 2016/0083650 A1) in view of Cooper et al (US 2016/0200975 A1), as applied to claim 1, and further in view of Barnes et al (US 2017/0260449 A1).
	As to claims 2 and 10-11, Sugishima fails to explicitly disclose a corrosion inhibitor.  However, Sugishima discloses to include an anionic surfactant such as alkylbenzene sulfonic acid [0174], preferably with 10 or greater carbon atoms [0176], or sodium salts thereof [0176].  Barnes teaches that an anionic surfactant such as dodecylbenzene sulfonic acid or sodium dodecylbenzenesulfonate also acts as a corrosion inhibitor (“Other corrosion inhibitors include … anionic surfactants such as dodecylbenzenesulfonic acid, sodium dodecylbenzenesulfonate” six sentences from the end of paragraph [0033]) in TiN etching solutions [0005].  Dodecylbenzene sulfonic acid has an alkyl group with 12 carbon atoms, which is within the preferred range of carbon atoms disclosed by Sugishima.  Barnes teaches a similar TiN etching solution to Sughishima with HF [0029], corrosion inhibitor [0033], surfactants [0037], organic solvent [0038] and water [0027], and thus there is motivation to modify Sugishima based on the teaching of Barnes.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide a corrosion inhibitor as dodecylbenzene sulfonic acid or sodium dodecylbenzenesulfonate in the composition of Sugishima because Barnes teaches that this is a useful function of the anionic surfactant in etching solutions.
	Alternatively, Barnes teaches TiN etching solutions [0005], as explained above, which is in the same field of endeavor as Sugishima.  Barnes teaches that it is useful to include corrosion inhibitors [0033].  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to include corrosion inhibitors in the composition of .

Response to Amendment
Applicant’s arguments, see pages 7-9, filed 3/4/22, with respect to the 35 USC 112 rejection and the 35 USC 102 rejections over Sugishima and Muro have been fully considered and are persuasive.  The rejections of the claims have been withdrawn.   
The claims are now rejected under 35 USC 103 with new reliance upon Cooper to teach the obviousness of including sulfolane as a water organic solvent in a composition.
Claims 1, 3, 5-9, 12-15 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Sugishima et al (US 2016/0083650 A1) in view of Cooper et al (US 2016/0200975 A1).
Claims 1, 5-7, 22 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Muro et al (US 2015/0243527 A1) in view of Cooper et al (US 2016/0200975 A1).
Claims 2 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sugishima et al (US 2016/0083650 A1) in view of Cooper et al (US 2016/0200975 A1), as applied to claim 1, and further in view of Barnes et al (US 2017/0260449 A1).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Cooper teaches the obviousness of including sulfolane as a water organic solvent in a composition.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA K ALANKO whose telephone number is (571)272-1458.  The examiner can normally be reached on Monday-Friday, 9 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 571-272-1465.  The fax phone number for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANITA K ALANKO/Primary Examiner, Art Unit 1713